—Judgment unanimously modified as a matter of discretion in the interest of justice and as modified affirmed in accordance with the following Memorandum: Defendant’s contention that his state*970ment should have been suppressed based on a violation of Payton v New York (445 US 573) was not raised before the suppression court and is unpreserved for our review (see, People v Martin, 50 NY2d 1029). We decline to reach that issue in the interest of justice. We modify, however, to provide that all sentences run concurrently (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Monroe County Court, Egan, J.— Attempted Rape, 1st Degree.) Present — Callahan, J. P., Pine, Lawton, Boomer and Davis, JJ.